Citation Nr: 0031376	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.  

2.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran had active service from November 1972 to June 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
New York, New York, Regional Office (RO) which denied both 
increased disability evaluations for the veteran's 
service-connected lumbosacral strain and hypertension and a 
permanent and total disability rating for pension purposes.  
In January 1993, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1995, the Board remanded the veteran's claims to the RO for 
additional action.  

In June 1999, the RO, in pertinent part, granted a permanent 
and total disability rating for pension purposes.  In 
November 1999, the RO denied service connection for a 
dysthymic disorder.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his lumbosacral strain and 
hypertension to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Written statements from Francis X. Clifton, Ph.D., dated 
in September 1999 and March 2000 relate that the veteran's 
current dysthymic disorder is etiologically related to his 
service-connected lumbosacral strain.  

2.  The veteran's lumbosacral strain has been shown to be 
manifested by severe lumbar spine limitation of motion.  

3.  Neither the January 1998 amendment to 38 C.F.R. § 4.104, 
Diagnostic Code 7120 nor the prior version of the regulation 
is more favorable to the veteran's claim for an increased 
evaluation.  

4.  The veteran's hypertension has been shown to be 
productive of no more than systolic pressure predominately 
160 and below and diastolic pressure predominately 100 and 
below.  The veteran's hypertension requires the ongoing use 
of anti-hypertensive medication.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a dysthymic disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  
2.  The criteria for a 40 percent evaluation for the 
veteran's lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dysthymic Disorder

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for hypertension and lumbosacral strain.  

Written statements from Francis X. Clifton, Ph.D., dated in 
September 1999 and March 2000 convey that he had treated the 
veteran for a dysthymic disorder for over five years.  Mr. 
Clifton commented that the veteran's dysthymic disorder was 
etiologically related to his service-connected lumbosacral 
strain.  The Board finds that the evidence of record 
establishes, when accepted as true, a well-grounded claim of 
entitlement to service connection for a dysthymic disorder.  


II.  Lumbosacral Strain

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  


A.  Historical Review

The veteran's service medical records indicate that he was 
seen for low back pain on several occasions.  The report of 
the veteran's May 1974 physical examination for service 
separation states that the veteran had recently injured his 
back.  The veteran was diagnosed with a "history of recent 
lumbar sprain."  The report of a December 1974 VA 
examination for compensation purposes conveys that the 
veteran was diagnosed with a lumbosacral sprain.  In February 
1975, the RO established service connection for lumbosacral 
strain and assigned a 10 percent evaluation for that 
disability 

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 10 percent 
disability evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  Slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate limitation of motion.  A 40 percent 
disability evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A June 1991 physical evaluation from Nathaniel Shafer, M.D., 
states that the veteran sustained a post-service back injury 
when a bathroom ceiling fell on him.  The doctor observed 
lumbosacral spine pain, tenderness, and muscle spasm.  The 
veteran was diagnosed with lumbar spine sprain and strain.  

At a December 1991 VA examination for compensation purposes, 
the veteran complained that his back disability had increased 
in severity.  He related that he could not sit or stand for 
any length of time.  The veteran was observed to wear an 
elastic lumbosacral orthosis.  On examination, the veteran 
exhibited a range of motion of the lumbar spine of forward 
flexion to 20 degrees, extension to 10 degrees, bilateral 
lateral flexion to 10 degrees, and bilateral rotation to 25 
degrees; lumbosacral tenderness to light touch; negative 
Ely-Laseque and Goldthwaite's signs; and no lumbar muscle 
spasm.  The VA examiner observed that the veteran undressed 
and dressed freely.  The doctor stated that the veteran had 
"marked voluntary [limitation of motions] alleging severe 
pain."  Contemporaneous X-ray studies of the lumbosacral 
spine revealed no bony abnormalities.  

A January 1992 physical evaluation from Dr. Shaffer reports 
that the veteran complained of low back pain.  On 
examination, the veteran exhibited a lumbar spine range of 
motion of forward flexion to 80 degrees and lateral flexion 
to 20 degrees on the right and to 15 degrees on the left with 
pain, tenderness, and muscle spasm.  

A May 1992 written statement from Dr. Shafer relates that the 
veteran exhibited "particular pain over L4-5;" marked 
decreased range of motion; marked muscle spasms; and 
curvature of the spine.  The veteran's back pain prevented 
him from sitting or standing for prolonged periods of time.  

A May 1992 physical evaluation from Daoud Karam, M.D., 
indicates that the veteran complained of severe low back 
pain.  On examination, he exhibited a lumbar spine range of 
motion of flexion to 60 degrees; lateral flexion to 40 
degrees, and bilateral rotation to 40 degrees with severe 
pain and mild spasm.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed no abnormalities.  An impression 
of severe lumbar derangement was advanced.  The doctor 
commented that:

Claimant's ability to do work-related 
activities is severely limited in most 
activities by the severity of the pain at 
the neck and low back area.  The patient 
needs assistance in his basic dressing.  

At the hearing on appeal, the veteran testified that he 
experienced significant back pain and muscle spasm.  He 
stated that his back disability impaired both his sleep and 
his ability to sit; prevented him from working; and 
necessitated the use of a back brace and pain medication.  

In an October 1995 Social Security Administration (SSA) 
disability interview, the veteran advanced that he 
experienced chronic back pain and associated limitation of 
motion.  He stated that he could not drive or ride a bus due 
to his back symptoms.  

A May 1998 physical evaluation from Dr. Shafer notes that the 
veteran complained of progressive chronic low back pain which 
impaired his ability to sit, to walk, and to sleep.  On 
examination, the veteran exhibited lumbar spine pain, 
tenderness, and muscle spasm.  The doctor commented that the 
veteran had bilateral leg weakness consistent with spinal 
stenosis.  A magnetic resonance imaging study was reported to 
show abnormal disc pathology.  The veteran was diagnosed with 
back derangement with disc pathology and spinal stenosis.  

At an April 1999 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  On 
examination, the veteran exhibited a lumbar spine range of 
motion to flexion to 30 degrees and bilateral lateral flexion 
to 10 degrees; "discomfort" upon light pressure over the 
lumbar spine; and no muscle spasm.  The VA examiner commented 
that the veteran's symptoms "are not those of structural 
disease of the spine."  Contemporaneous X-ray studies of the 
lumbosacral spine revealed a degenerated disc at L5-S1.  

A September 1999 written statement from Dr. Shafer conveys 
that the veteran's progressive back pain was precipitated by 
radiculitis, degenerative joint disease, and disc pathology.  
The doctor stated that the veteran also had spinal stenosis 
which impaired his ability to walk.  He clarified that the 
veteran's post-service trauma, sustained when the ceiling 
struck him, had aggravated his service-connected lumbosacral 
disability.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's service-connected lumbosacral spine 
disability has been consistently shown to be manifested by 
severe low back pain and significant limitation of motion.  
The veteran sustained a post-service spinal trauma which Dr. 
Shafer determined aggravated his service-connected 
lumbosacral disability.  Even if the post-service trauma 
residuals were considered to constitute a distinct and 
separate disability, the Board notes that no competent 
medical professional has delineated what portion of the 
veteran's current lumbosacral spine impairment arises solely 
from his service-connected lumbosacral strain.  Therefore, 
the Board will consider the veteran's non-disc lumbosacral 
symptomatology as arising wholly from his service-connected 
disability.  The veteran has been shown to exhibit severe 
lumbosacral limitation of motion with severe pain and 
tenderness.  Such findings merit assignment of a 40 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  That is the maximum evaluation under 
Diagnostic Codes 5292 and 5295.  Accordingly, the Board 
concludes that a 40 percent evaluation is now warranted for 
the veteran's lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).  


III.  Hypertension

A review of the record indicates that the veteran's claim is 
plausible.  In a July 2000 written statement, the local 
accredited representative asserts that the report of a March 
1999 VA examination for compensation purposes was inadequate 
for rating purposes as it did not contain any blood pressure 
readings and the most recent VA clinical documentation of the 
veteran's blood pressure readings was dated in 1991.  The 
local accredited representative requests that the veteran's 
claim be remanded to the RO for further evaluation so that 
blood pressure readings could be obtained.  An August 1999 
addendum to the report of the March 1999 VA examination for 
compensation purposes indicates the veteran's blood pressure 
readings had been inadvertently omitted from the report and 
conveys the omitted readings.  Therefore, the Board finds no 
grounds upon which to again remand the veteran's claim.  
A.  Historical Review

The report of the December 1974 VA examination for 
compensation purposes notes that the veteran exhibited a 
blood pressure reading of 146/104 mmHg.  The veteran was 
diagnosed with hypertension.  In February 1975, the RO 
established service connection for hypertension and assigned 
a 10 percent evaluation for that disability.  

B.  Increased Evaluation 

Prior to January 12, 1998, a 10 percent evaluation was 
warranted for hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure of 
predominately 100 or more or where continuous medication was 
shown to be necessary for control of hypertension with a 
history of diagnostic blood pressure predominately 100 or 
more.  A 20 percent evaluation required diastolic pressure of 
predominately 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including hypertensive vascular 
disease.  Under the amended rating schedule, a 10 percent 
evaluation is warranted for hypertensive vascular disease 
with diastolic pressure of predominantly 100 or more; 
systolic pressure predominantly 160 or more; or a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  A 20 percent evaluations 
requires diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

The Board observes that the January 1998 amendment to 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999) made no 
substantive changes which would impact the veteran's claim.  
Thus, neither version is more favorable to the veteran's 
claim.  

At the December 1991 VA examination for compensation 
purposes, the veteran reported that his hypertension was 
being treated with anti-hypertensive medication.  The veteran 
exhibited a blood pressure reading of 130/96 mmHg.  

A January 1992 physical examination from Dr. Shafer states 
that the veteran exhibited a blood pressure reading of 140/85 
mmHg.  The doctor reported that the veteran had a history of 
blood pressure readings of between 140/85 mmHg and 160/100 
mmHg.  The May 1992 physical evaluation from Dr. Karam 
conveys that the veteran exhibited a blood pressure reading 
of 140/80 mmHg.  At the January 1993 hearing on appeal, the 
veteran testified that his hypertension had increased in 
severity and required additional hypertensive medication.  

A May 1998 physical evaluation from Dr. Shafer relates that:

Although while under treatment for his 
blood pressure, this is becoming 
increasing[ly] difficult to control 
despite medication.  Recent pressures 
were about 160/110 [mmHg].  He is on a 
diuretic for this.  

At the March 1999 VA examination for compensation purposes, 
the veteran reported taking anti-hypertensive medication.  
The veteran was diagnosed with "controlled" hypertension.  
The August 1999 addendum to the report of the March 1999 VA 
examination for compensation purposes, the VA examiner 
observed that the veteran exhibited blood pressure readings 
of "120/80 [mmHg] x 3."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's hypertension has been shown to require 
prescribed medication and to be manifested by systolic 
pressure predominately of 160 and below and diastolic 
pressure predominately of 100 and below.  Indeed, the 
post-1991 clinical documentation of record includes no 
systolic readings above 160 and only a single diastolic 
reading above 100.  Such findings do not merit assignment of 
an evaluation in excess of 10 percent under either version of 
Diagnostic Code 7101.  Therefore, the Board concludes that 
the current 10 evaluation adequately refects the veteran's 
hypertensive disability picture.  


ORDER

The veteran's claim of entitlement to service connection for 
a dysthymic disorder is well-grounded.  A 40 percent 
evaluation for the veteran's lumbosacral strain is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  An increased evaluation for the veteran's 
hypertension is denied.  


REMAND

The veteran asserts that his dysthymic disorder was 
precipitated by his service-connected lumbosacral strain.  In 
reviewing the record, the Board observes that the veteran has 
not been afforded a recent VA psychiatric examination.  Such 
an evaluation would be helpful in resolving the issues raised 
by the instant appeal.  Accordingly, this case is REMANDED 
for the following action: 

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and etiology of his dysthymic disorder.  
All tests and studies should be 
accomplished and the findings should then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
all identified depressive disorders and 
their relationship, if any, to active 
service and/or the veteran's 
service-connected disorders.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a dysthymic disorder with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (1999) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 15 -


- 1 -


